Citation Nr: 1127664	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1972 to February 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim of entitlement to a disability rating in excess of 50 percent for his service-connected generalized anxiety disorder.  

In a December 2006 decision, the Board upheld the RO's denial of an evaluation in excess of 50 percent for the appellant's psychiatric disability.  Thereafter, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In its June 2008 Order, the Court granted a Joint Motion for Remand, vacated the Board's decision, and remanded the case to the Board.  In turn, the Board remanded the case for additional development in September 2008.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant when further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the psychiatric disability.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the RO for action as described below.

As previously noted, the Court granted the Joint Motion for Remand in June 2008.  In August 2008, the appellant's VA medical treatment records dated between November 2004 and July 2008, were printed and subsequently added to the claims file.  The Board remanded the case to the RO in September 2008, and a Supplemental Statement of the Case (SSOC) was issued in November 2009; the appellant's VA treatment records were not addressed in that November 2009 SSOC.  

The case was thereafter transferred to the Board in April 2010.  The RO was in receipt of the appellant's VA treatment records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case (SOC) or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA treatment records were newly obtained by the RO and were not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the appellant's VA treatment records were obtained and reviewed.  

In addition, the April 2009 VA psychiatric examiner stated in her report that she had ordered a Social and Industrial Survey to be done by a VA social worker and that said examination was accomplished in May 2009.  The examining psychiatrist referred to the VA social worker's report, but no copy of that report is included in the claims file.  Furthermore, the November 2009 SSOC contains no reference to the May 2009 VA Social and Industrial Survey report.

Also, in December 2008, the appellant's attorney submitted copies of treatment records reflecting that the appellant had been admitted to a VA facility for psychiatric treatment in late June of 2008.  Thereafter, he was seen at the Pan American Hospital in August 2008, and scheduled for a partial hospitalization that same month.  The RO did not obtain the complete records associated with these two instances of psychiatric care, and did not address either hospitalization in the November 2009 SSOC.

Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Review of the evidence of record also reveals that the appellant has been in receipt of psychiatric treatment from a private physician.  Records from that doctor dated between 1997 and 2003 are included in the claims file, but no records dated after 2003 have been obtained.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent VA and private treatment records must be obtained and associated with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA psychiatric examination in April 2009.  The appellant's attorney has indicated in written statements submitted during the last year that the appellant's psychiatric status has worsened.  In addition, the August 2008 treatment record from the Pan American Hospital indicates that the appellant has an Axis I diagnosis of substance abuse; however, the evidence of record does not provide a basis for the Board to distinguish between symptoms of the appellant's service-connected generalized anxiety disorder and other mental impairment that may be present, including any substance abuse disorder.  

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Obtain a copy of the May 2009 VA Social and Industrial Survey generated by a VA social worker and associate that report with the claims file.

3.  Contact the appellant to obtain the names and addresses of all private and VA or other government medical care providers and treatment centers where he has been treated for any psychiatric problems since 2003.  After securing the necessary release(s) for the appellant's psychiatric records, obtain all records, to include clinic notes, psychiatrist notes, psychologist notes, nurses' notes, progress notes, admission and discharge summaries, social work reports and all other information not previously secured.  All records obtained must be associated with the claims file.

In particular, obtain the following records:

a.  All VA inpatient treatment records from the June 20, 2008 admission to a VA hospital for psychiatric treatment;

b.  All VA inpatient and outpatient treatment record generated since June 2008;

c.  All inpatient and outpatient psychiatric treatment records from the Pan American Hospital, including those generated in August 2008; and

d.  All treatment records from Dr. Rodriguez-Garcia generated since January 2003.

4.  To the extent the attempts to obtain these records are unsuccessful, the claims file should contain documentation of the attempts made; if the records are unavailable, there should be a finding to that effect.  The appellant and his attorney should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected generalized anxiety disorder (GAD).  All appropriate testing should be accomplished.

a.  The claims file must be made available to the examiner for review in conjunction with the examination.  The psychiatrist should review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years.  Distinctions between symptoms of service-connected and non-service-connected psychiatric disorders should be noted.

b.  To the extent possible, the psychiatrist should indicate the historical degree of impairment due to the service-connected GAD disability, as compared with the impairment due to other psychiatric disorders and/or physical disabilities, including substance abuse, if any.  The psychiatrist should express an opinion as to what portion of the appellant's psychiatric symptomatology is attributable to only his service-connected GAD disability and what portion is attributable to non-service-connected pathology.  

c.  Based on a review of the claims files and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner should describe how the symptoms of the service-connected GAD disability have affected the Veteran's social and industrial capacity since 2003.  

d.  If the impairment associated with the service-connected GAD disability cannot be distinguished from that caused by any non-service-connected condition, the examiner should so state and explain the reasons for that conclusion.

e.  The examining psychiatrist should provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by the service-connected GAD disability for the years from 2003 to the present.  

f.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the psychiatrist should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the psychiatrist concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's GAD without result to mere speculation, the psychiatrist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's GAD.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the examiner for corrections or additions.  See 38 C.F.R. § 4.2.

7.  If the psychiatrist determines that psychological testing and/or a social and industrial survey is needed before the requested opinions can be rendered, schedule the appellant for such testing and/or examination.

8.  Thereafter, readjudicate the claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

9.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

